THEA~TORNEYGENERAL
                        OPTEXAS




Honorable J. F. Heard             Opinion No. WW-1288
Texas Department of
       Corrections                Re:   Whether Article 174,
Huntsville, Texas                       V.C.C.P. requires the
                                        Texas Department of
                                        Corrections, upon de-
                                        mand~from an inmate, to
                                        furnish him copies of
                                        his commitment and, if
Dear Mr. Heard:                         90, at whose cost?
        Your request for an opinion may be broken down into
two questions:
        1. Whether Article 174, V.C.C.P., requires the
Texas Department of Corrections to provide the inmate, on
his request, ,a copy of his commitment papers?
        2. Can the Texas Department of Corrections demand
prepayment of an adequate sum of money to cover the cost of
the photostatic copies before furnishing them to the.inmate?
       Article 174, V.C.C.P., provides as follows:
           "Any jailer, sheriff or other officer who
       has a prisoner in his custody and refuses, upon
       demand, to furnish a copy of the process under
       which he holds the person, is guilty of an
       offense."
Since Article 174, V.C.C.P. is found within the Habeas Corpus
section of the Code of Criminal Procedure, the legislative
intent apparently is to limit its application to those steps
necessary in securing a writ of habeas corpus.
        The statutory language, ". . . to furnish a copy
     ' we interpret to mean that the prisoner, upon demand,
is-entitled to only one copy of his order of commitment, in
the event that he has made application for a writ of habeas
corpus.
        Payment of cost is not a prerequisite for providing
the order of commitment. Upon demand, by the prisoner the
Honorable J. F. Heard, page 2       (~11-1288)

copy of the order of commitment under which the prisoner is
held is to be provided him. We therefore hold that one copy
of the commitment should be provided free of cost to the
prisoner who has made application for a writ of habeas corpus.

                          SUMMARY

               An inmate, upon demand, is to be
               furnished one copy of the process
               under which he is being held, free
               of cost, provided he has made appli-
               cation for a writ of habeas corpus.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas



                                     Irwin R. Salmanson
1RS:wb:zt                            Assistant

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Riley Eugene Fletcher
Iola Wilccx
REVIEWED FOR THE ATTORNEY GENERAL
BY Houghton Brownlee, Jr.